DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, which encompasses claims 1-5, 7-9, 12-16 and 20-22, in the reply filed on 02/23/2022, is acknowledged.  
Claims 24-25 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.


Claim Status
Claims 1-5, 7-9, 12-16, 20-22, 24-25, and 29-30 are currently pending.
	Claims 24-25 and 29-30 are withdrawn.
	Claims 6, 10-11, 17-19, 23, 26-28, and 31-49 are cancelled.
	
	Claims 1-5, 7-9, 12-16, and 20-22 are under examination herein.
.

Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/609,951, filed 12/22/2017. Accordingly, each of claims 1-5, 7-9, 12-16, and 20-22 are afforded the effective filing date of the 12/22/2017.  

Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/23/2019 and 08/20/2019 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. One non-patent literature reference was not provided in complete  form and has not been considered. Signed copies of the IDS documents are included with this Office Action. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references herein. Please ensure that all reference information is included on any future IDS submissions.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
In FIG. 13, reference character “1300” has been used to designate both a method and step 1 of the method. Step 1 of method 1300 should be designated by 1310, as stated in the specification at [0088];   
In FIG. 14, reference character “1” has been used to designate both a method and step 1 of the method. Step 1 of method 1400 should be designated by 1410, as stated in the specification at [0095].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
	FIG. 2A and FIG. 2B contain nucleotide sequences that are longer than 10 nucleotides.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.
Specific deficiency - This application contains a “Sequence Listing as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3)), but fails to comply with the requirements of 37 CFR 1.821 - 1.825 because a copy of the "Sequence Listing" in computer readable form (CRF) has not been submitted as required by 37 CFR 1.821(e)(1)(i) or 1.821(e)(2)(i) as indicated in item 2) above.
Required response
A new CRF of the “Sequence Listing” in accordance with 37 CFR 1.821(e)(1)(i) or 1.821(e)(2)(i) and 
A statement that the content of the CRF is identical of the “Sequence Listing” part of the disclosure, submitted as a PDF file (37 CFR 1.821(c)(2)) or on physical sheets of paper (37 CFR 1.821(c)(3)), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;

A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 12/21/2018.
Disclosure
	The use of terms like QIAamp, for example, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
Appropriate correction is required.

Claim Objections
Applicant is advised that should claim 20 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method for preparing a sequencing library [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information).
The claim steps to abstract ideas of mental processes are as follows:
Independent claim 3: detecting the presence or absence of cancer, determining cancer status, monitoring cancer progression and/or determining a cancer classification from the plurality of sequence reads.
Dependent claims 20-22 recite additional steps that further limit the judicial exceptions in independent claim 3 and, as such, are further directed to abstract ideas. For example, claim 20 further limits monitoring cancer progression; claim 21 further limits cancer classification; and claim 22 further limits monitoring cancer progression.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually examine sequencing data to detect the presence of cancer. There are no specifics as to the methodology involved in “detecting”, “monitoring”, or “determining”, and thus, under the BRI, one could simply, for example, examine lists of DNA sequences to detect cancer, monitor cancer progression, or determine a cancer classification by comparing identified sequences to lists of known cancer variants, in the mind or using pen and paper.
Therefore, claim 3 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “(a) obtaining a test sample comprising a plurality of dsDNA molecules, wherein the dsDNA molecules comprise one or more free single-stranded DNA (ssDNA) overhangs at one or both ends of the dsDNA molecules; (b) treating the dsDNA molecules to remove the free ssDNA overhangs, thereby generating a plurality of blunt ended dsDNA molecules; (c) modifying the blunt ended dsDNA molecules for adapter ligation; (d) ligating a plurality of dsDNA adapters to the plurality of blunt ended dsDNA molecules obtained from step (c) to generate a plurality of dsDNA adapter-molecule constructs; and (e) amplifying the dsDNA adapter-molecule constructs to generate a sequencing library”.
Claim 3: “(f) sequencing the sequencing library to obtain a plurality of sequence reads”.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “obtaining” samples, “treating dsDNA molecules” to remove overhangs, “modifying” blunt ends., “ligating” adapters, “generating” dsDNA adapter-
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or 
With respect to the instant claims, the prior art to Diehn et al. (WO 2016/040,901, IDS reference) discloses that preparing a sequencing library with end repair is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example: obtaining a test sample at [00179]; treating dsDNA to remove ssDNA overhangs at [00153-00156]; modifying blunt ends and ligating adapters at [0080]; amplifying DNA at [0006]; and sequencing amplified DNA at [0008]. The instant specification also discusses commercially available products and a range of suitable methods for performing these steps at [0072-00100]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sanches-Kiuper et al. (WO 2015057985).
Claim 1 discloses a method for preparing a sequencing library from a test sample comprising a plurality of double-stranded DNA (dsDNA) molecules, the method comprising:
(a) obtaining a test sample comprising a plurality of dsDNA molecules, wherein the dsDNA molecules comprise one or more free single-stranded DNA (ssDNA) overhangs at one or

Regarding claim 1, the prior art to Sanches-Kiuper discloses methods and compositions for preparing nucleic acid libraries (abstract). Regarding step (a), Sanches-Kiuper teaches providing a plurality of nucleic acids obtained from a nucleic acid sample [0006], where the nucleic acid comprises a single-stranded portion and a double-stranded portion (i.e., free ssDNA overhangs) [0012]. Regarding step (b), Sanches-Kiuper teaches treating the double stranded DNA to remove single strand overhangs to form blunt ended DNA [0012, 0014, 0025, 0033, 0071]. Regarding step (c), Sanches-Kiuper teaches an end repair step of treating double stranded DNA fragments that have been blunt-ended with a polynucleotide kinase to generate fragments with 5' phosphates to allow ligation of adapters [0014]. Regarding step (d), Sanches-Kiuper teaches ligating adapters to the nucleic acids of the prepared library [0014], where the adapters are double stranded [0103]. Regarding step (e), Sanches-Kiuper teaches that the ligated DNA fragments with adapters can optionally be enriched by PCR to amplify fragments with adapters on both ends [0075]. Regarding steps (a)-(e), Sanches-Kiuper teaches the performance of each step in order at [0075].
Regarding claim 2, Sanches-Kiuper teaches the method of claim 1 as described above. Sanches-Kiuper teaches a step of removing the single-stranded portion of a nucleic acid comprising a single-stranded portion and a double-stranded portion using a single-strand i.e., an exonuclease pretreatment step) [0012] and repairing the nucleic acids using any of a list of enzymes including Uracil N-Glycosylase [0013] or performing end repair to generate blunt-ended DNA fragments [0014] (i.e., a DNA template repair pretreatment step).
Regarding claim 4, Sanches-Kiuper teaches the method of claim 1 as described above. Sanches-Kiuper teaches that the plurality of nucleic acids is selected from the group consisting of DNA, genomic DNA, cDNA, RNA, and circulating tumor DNA (ctDNA) (i.e., cell-free DNA (cfDNA) fragments) [0015, 0063].
Regarding claims 7 and 8, Sanches-Kiuper teaches the method of claim 1 as described above. Sanches-Kiuper teaches treating the double stranded DNA to remove single strand overhangs to form blunt ended DNA [0012, 0044]. As Sanches-Kiuper teaches the formation of blunt ended DNA by removing single-stranded overhangs using single stranded exonucleases, it is considered that Sanches-Kiuper fairly discloses the limitations of these claims regarding the free single-stranded overhang comprising a free 5’- and a free 3’- end. Sanches-Kiuper also specifically teaches an example of removal of a 5' single-stranded DNA overhang [0061].
Regarding claim 9, Sanches-Kiuper teaches the method of claim 2 as described above. Sanches-Kiuper teaches a step of removing the single-stranded portion of a nucleic acid comprising a single-stranded portion and a double-stranded portion using a single-strand exonuclease [0012].
Regarding claim 12, Sanches-Kiuper teaches the method of claim 9 as described above. Sanches-Kiuper teaches removing the single-stranded portion of a nucleic acid comprising a single-stranded portion and a double-stranded portion with a single-strand exonuclease [0012]. As Sanches-Kiuper teaches that treating the double stranded DNA to remove single strand 
Regarding claim 13, Sanches-Kiuper teaches the method of claim 1 as described above. Sanches-Kiuper teaches a repairing step [0013-0014, 0075] and an A-tailing step before ligation [0075].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
A.	Claims 3, 5, 14-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanches-Kiuper as applied to claims 1 and 4, in further view of Diehn et al (WO 2016/040901, IDS reference).
Regarding claim 3, Sanches-Kiuper teaches the method of claim 1 as described above. Regarding claim 3, step (f), Sanches-Kiuper teaches a method for sequencing a nucleic acid comprising: obtaining a nucleic acid library and sequencing at least a portion of the nucleic acid library, thereby sequencing the nucleic acid [0046]. Regarding claim 3, step (g), Sanches-Kiuper teaches that tumor tissue excised from a patient can be used to determine the presence or absence of particular genetic biomarkers [0003], but does not particularly disclose a method of detecting cancer, monitoring cancer progression, and/or determining a cancer classification.
However, the prior art to Diehn discloses methods for using polynucleotide adaptors for identifying and analyzing nucleic acids, including cell-free nucleic acids from a patient sample (abstract). Diehn teaches using the adaptors to detect, diagnose, or determine prognosis of cancers (abstract and [0010, 0012, 0014, 0078]).
Regarding claim 5, Sanches-Kiuper teaches the method of claim 4 as described above. Sanches-Kiuper does not specifically teach cfDNA fragments that originate from healthy cells and from cancer cells.
However, Diehn teaches that cfDNA may be a heterogeneous mixture of DNA from normal and tumor cells [00109].
claim 14, Sanches-Kiuper teaches the method of claim 1 as described above. Sanches-Kiuper does not specifically teach adapters that further comprise a sample-specific index sequence.
However, Diehn teaches Y-shaped adaptors that comprise a hybridizable portion at one end and a non-hybridizable portion at the opposite end, where the hybridizable portion comprises a unique identifiable double-stranded stem barcode ([0066] and FIG. 1b and 1c). Diehn teaches that the tandem adaptors contain sample barcodes (i.e., sample-specific index sequences) [0096-0098].
Regarding claim 15, Sanches-Kiuper teaches the method of claim 1 as described above. Sanches-Kiuper does not specifically teach adapters with a universal priming site.
However, Diehn teaches the use of Illumina Universal Primers (i.e., universal priming site) for library formation [00232].
Regarding claim 16, Sanches-Kiuper teaches the method of claim 1 as described above. Sanches-Kiuper does not specifically teach adaptors that comprise one or more sequencing oligonucleotides for use in cluster generation and/or sequencing.
However, Diehn teaches the use of Illumina Universal Primers (i.e., adaptors for sequencing) for library formation [00232].
Regarding claim 20, Sanches-Kiuper teaches the method of claim 3 as described above. Sanches-Kiuper does not specifically teach monitoring cancer progression.
However, Diehn teaches using the adaptors to detect, diagnose, or determine prognosis of cancers (abstract), where diagnosing can comprise analyzing cfDNAs collected from subjects to monitor cancer progression or stages of cancer [0045].
claim 21, Sanches-Kiuper teaches the method of claim 3 as described above. Sanches-Kiuper does not specifically teach cancer classification. 
However, Diehn teaches enriching tumor-derived nucleic acids using a selector, where the design of the selector can dictate which mutations can be detected in with high probability for a patient with a given cancer [00120]. Diehn teaches that selectors may identify genomic regions that are recurrently mutated in a particular cancer, and then ranking those regions to maximize the likelihood that the region will include a distinguishing somatic mutation in a particular tumor to select for a given cancer or class of cancers [00127] As Diehn teaches that a selector can be designed for a specific cancer, for example, non-small cell carcinoma, endometrial uterine carcinoma, etc. [00144], it is considered that Diehn fairly teaches a method capable of classifying a type of cancer and its tissue of origin.
Regarding claim 22, Sanches-Kiuper teaches the method of claim 3 as described above. Sanches-Kiuper does not specifically teach monitoring cancer progression.
However, Diehn teaches using the adaptors to detect, diagnose, or determine prognosis of cancers (abstract), where diagnosing can comprise analyzing cfDNAs collected from subjects to monitor cancer progression or stages of cancer [0045].
	 Regarding claims 3, 5, 14-16, and 20-22, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods Sanches-Kiuper with the methods of Diehn because they are in the same field of technology. Regarding claims 3, 5, and 20-22, it would have been obvious to combine the method of Sanches-Kiuper for generating a sequencing library with the method of Diehn for sequencing cfDNA to diagnose cancer because Sanches-Kiuper teaches a generic method that can be applied claims 14-16, it would have been obvious to substitute the adaptors taught by Diehn for the adaptors taught by Sanches-Kiuper because Sanches-Kiuper does not limit the type of adaptors that would be compatible with their method, and the double stranded adaptors of Diehn would be expected ligate to the blunt-ended fragments produced by the method of Sanches-Kiuper. The motivation would have been to provide a sensitive and high-throughput method to detect and monitor tumor-derived nucleic acids in cancer patients, as taught by Diehn [0004]. Therefore, it would have obvious to one of ordinary skill in the art to substitute the adaptors of Diehn for the adaptors of Sanches-Kiuper for the predictable result of generating a sequencing library with sample identifiers and universal primers for sequencing.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631        
                                                                                                                                                                                                /Lori A. Clow/Primary Examiner, Art Unit 1631